Citation Nr: 0421103	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  98-05 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1975.  

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for a right knee disorder, an acquired psychiatric 
disorder and non-service connected pension.  

The veteran in his September 1997 notice of disagreement 
limited the issues on appeal to entitlement to service 
connection for an acquired psychiatric disorder and non-
service connected pension.  38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).  In July 1999 the veteran submitted a 
statement withdrawing his appeal of the denial of entitlement 
to non-service connected pension.  38 C.F.R. § 20.204 (2003).  
The only issue currently in appellate status is the issue of 
service connection for an acquired psychiatric disorder.  The 
claim was remanded to the RO by the Board of Veterans' 
Appeals (Board) in July 2001.  The claim has been returned to 
the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims folder and found that the 
development ordered in the July 2001 remand has not been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  The 
purpose of the remand was to determine the onset date of any 
acquired psychiatric disorder and to determine if any pre-
existing acquired psychiatric disorder was aggravated in 
service.  The remand specifically ordered the veteran be 
afforded a psychiatric examination.  The veteran was examined 
by VA psychologist in July 2003.  The diagnoses on Axis I 
were bipolar disorder and post-traumatic stress disorder 
(PTSD) secondary to early childhood physical/sexual abuse.  
The psychologist stated the bipolar disorder became 
clinically manifest sometime in 2000.  He also indicated this 
veteran's active duty in the U.S. Marine Corp may have 
contributed to 10% of his symptoms "at that time."  

The regulation differentiates between increases in the 
disability in service which are merely flare-ups of symptoms 
which are due to the natural progress of the pre-existing 
condition and increases in the underlying condition.  
38 C.F.R. § 3.306 (2003); See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  It is unclear from the comments of the VA 
psychologist in July 2003 whether the veteran's pre-existing 
PTSD was aggravated in service or if he only had flare-ups of 
his symptoms.  For that reason the claim must be remanded to 
afford the veteran a psychiatric evaluation to determine if 
the pre-existing PTSD was aggravated by service.  The 
regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran 
identify all health care providers who 
have treated him for a psychiatric 
disorder since May 2002.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
his records of treatment by Dr. Chet 
Robachinski, at Bailey-Boushay House.  

2.  The veteran should be afforded a VA 
psychiatric examination (by a 
psychiatrist) to determine whether the 
veteran's PTSD, which has been diagnosed 
as related to childhood physical and 
sexual abuse, was aggravated by service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to review the veteran's history, 
specifically the July 2003 VA examination 
report which diagnosed PTSD related to 
childhood physical/sexual abuse.  And 
indicated the veteran's active duty in 
the U.S. Marine Corp may have contributed 
10 % to his symptoms at that time.  After 
reviewing the claims folder and examining 
the veteran the psychiatrist is asked to 
answer the following:  Did the veteran's 
pre-existing PTSD increase in severity in 
service?  If his PTSD increased in 
severity in service, was the increase 
beyond the natural progress of the 
disorder?  
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claims.  

4.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claim 
of entitlement to service connection for 
an acquired psychiatric disorder.  If any 
benefit sought on appeal is not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran should also be afforded an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




